Citation Nr: 1328328	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter is on appeal from an August 2010 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  


FINDING OF FACT

The Veteran's PTSD has been characterized by some difficulty 
in maintaining social relationships, nightmares and 
insomnia; obsessional rituals, impaired impulse control, 
near continuous panic or depression affecting ability to 
function independently, spatial disorientation, illogical or 
obscure speech, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships 
and/or total social and occupational impairment have not 
been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service-
connection claim (Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required, and none 
is found by the Board.  Indeed, the Veteran's PTSD claim 
arises from his disagreement with the initial rating 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated. 
Therefore, additional notice is not required and any defect 
in notice is not prejudicial.  Shinseki v. Sanders, 556 U.S. 
396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records, VA outpatient treatment records and the records of 
his evaluations at his local Vet Center.  Further, the 
Veteran submitted his own statements in support of his 
claim.  

A VA examination with respect to the issue on appeal was 
also obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination, it 
must ensure that the examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
the Board finds that the VA examination obtained in this 
case is more than adequate, it is predicated on a full 
understanding of the Veteran's medical history, and provides 
a sufficient evidentiary basis for the claim to be 
adjudicated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Recognition is given to the fact that the most recent VA 
examination for the issue on appeal is now over three years 
old.  However, in the context of increased rating claims, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted. VAOPGCPREC 11-95.  Here, 
there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disability since this VA examination, and 
he has not contended otherwise.

Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Increased Ratings

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those 
factors contained wholly within the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining the level of the 
Veteran's social and occupational impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2012).

In cases where the Veteran's claim arises from a 
disagreement with the initial evaluation following the grant 
of service connection, the Board shall consider the entire 
period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of 
time during these claims a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently assigned a 50 percent 
disability rating for his PTSD.  Psychiatric disorders such 
as PTSD are evaluated through the application of symptoms to 
a general rating formula that addresses essentially all 
psychiatric disorders.  Under this formula, in order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to symptoms 
such as: 
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	impaired impulse control (such as unprovoked irritability 
with periods of violence); 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	spatial disorientation; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships. 
See 38 C.F.R. § 4.130, DC 9411.

After a review of the pertinent evidence, the Board 
determines that a rating in excess of 50 percent is not 
warranted.  As an initial matter, the evidence does not 
indicate the existence of physical manifestations such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near 
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or any other similar types of symptoms.

For example, at his VA examination in June 2010, the Veteran 
stated that he was not affected by psychiatric symptoms for 
a number of years after he left service, but that they had 
been recurring as of late. He also stated that he had an 
exaggerated startle response and was typically 
hypervigilant.  However, upon examination, he denied 
suicidal ideation, and there was no indication of 
obsessional rituals or impaired impulse control.  To the 
contrary, his thoughts were observed to be logical and 
coherent, and his memory was observed to be normal.  
Moreover, there was no indication of disorientation or 
unusual speech.  Rather, while his affect was seen to be 
"somewhat constricted," his speech was normal in rate and 
tone, and there was no evidence of a thought disorder.  His 
concentration was also observed to be within normal limits.  
Therefore, no noteworthy physical manifestations were 
observed on this occasion.

Additionally, while the Veteran has undergone a number of 
outpatient psychiatric evaluations, including a number of 
treatment sessions at his local Vet Center, the evidence 
does not indicate that his psychiatric disorder has resulted 
in significant physical manifestations.  For example, at an 
April 2010 evaluation, he complained of recurrent dreams and 
intrusive thoughts.  However, in June 2010, he appeared 
oriented to person, place and time.  His mood was congruent 
with his affect, and his concentration and memory were 
intact.  At another evaluation that same month, his speech 
was observed to be normal, he denied suicidal or homicidal 
ideation, and his abstract reasoning, judgment and impulse 
control were all observed to be intact.  

At an August 2010 evaluation, the Veteran appeared dressed, 
neat and had "minimal to no noticeable exaggerated 
movements."  He was alert and oriented, and his mood and 
affect appeared congruent throughout the evaluation.  
Significantly, he "did not appear to have any change in 
impairment of concentration, memory, or judgment," and he 
did not display nay evidence of a thought disorder, 
hallucinations or delusions.  At subsequent evaluations in 
October and November 2010, he again appeared alert and 
oriented, with a congruent mood and affect.  He denied any 
suicidal ideation, and he did not exhibit any change in his 
mental status, such as concentration, memory or thought 
disorders.  

At his most recent Vet Center evaluation in May 2011, the 
Veteran stated that he continued to experience a sleep 
disturbance where he awakened in the middle of the night 
with a racing heard and sweats.  However, he could not 
remember his dreams.  Upon examination, he again appeared 
alert and oriented, was friendly and cooperative, and 
exhibited no noticeable motor agitation.  

Since this time, the Veteran has also undergone a number of 
VA outpatient evaluations.  Most notably, he underwent a 
psychosocial assessment in March 2011 that was related to 
his alcoholism.  On that occasion, he mentioned that he was 
twice arrested for driving while intoxicated, but hasn't had 
any legal problems since the most recent of these arrests in 
1987.  Upon examination, his affect and mood was observed to 
be appropriate, and his thought processes were intact.  
There were no delusions or hallucinations noted, and his 
cognitive functioning was intact.  

Therefore, the Board finds that the Veteran does not exhibit 
any objective symptomatology that would be sufficient to 
warrant a rating in excess of 50 percent. Indeed, many of 
these objective symptoms, to include suicidal ideation, 
obsessional rituals, significant impaired impulse control, 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively, 
spatial disorientation or intermittent speech or neglect of 
personal appearance and hygiene have, for the most part, not 
been demonstrated.

Next, although the general rating formula provides specific 
examples of symptoms that may result from various acquired 
psychiatric disorders, the Board emphasizes that its 
analysis should not be limited to only these symptoms, but 
should also consider any other relevant criteria outside of 
the rating code in order to determine the level of 
occupational and social impairment.  Mauerhan v. Principi, 
16 Vet. App. 436, 444 (2002).  As such, the Board has also 
considered the extent to which there are other indications 
of occupational and social impairment, such as difficulty in 
adapting to stressful circumstances or the inability to 
establish and maintain effective relationships that may 
cause deficiencies in most areas, to include social and 
occupational inadaptability.

In this regard, it is clear that the Veteran's most 
prominent PTSD symptoms are related to his personal 
interactions with others.  Nevertheless, the Board 
determines that his symptoms are not so significant so as to 
warrant a rating in excess of 50 percent.  For example, at 
his VA examination in June 2010, he stated that he feels 
uncomfortable in large groups and that he spends a lot of 
time alone.  He also stated his impression that other people 
preferred not to interact with him.  Additionally, in 
September 2010, he stated that his sleep difficulties and 
personal issues prevent him from developing relationships 
with women.  

However, even though he is divorced, he has remained on 
friendly terms with his ex-wife, appears to have a good 
relationship with his three adult children, and he typically 
meets with other veterans at a veterans' club to drink and 
play pool.  Moreover, at his Vet Center evaluations in 2010 
and 2011, he has indicated a desire to remain active.  For 
example, at one evaluation in May 2010, he indicated that he 
has an interest in certain hobbies and social networks and 
has a need to keep occupied.  In July 2010, he expressed the 
desire to begin a new job, and was given contact information 
for work in the delivery service.  At a VA psychosocial 
assessment in March 2011, he stated that his children are 
"doing well," and that he still has contact with his ex-
wife.  He also has had a new relationship since that time, 
and has continued to socialize with a group of peer 
veterans.  

Overall, the Board acknowledges that the Veteran does have 
some social impairment.  However, despite this level of 
impairment, he appears able to function at least to an 
adequate degree. While the evidence indicates that he 
retired in 2010, there is little indication that he had 
difficulty in such employment.  Moreover, even though he is 
divorced, the Board is persuaded by the fact that he has a 
seemingly stable group of social contacts which, accompanied 
by the fact that he has a good relationship with his 
children, weighs against a finding that his social 
functioning is so impaired as to warrant a rating in excess 
of 50 percent.

The Board would also like to again point out that with the 
Veteran's existing and ongoing relationships, total social 
impairment is clearly not shown.  The criteria for a 100 
percent rating additionally include symptoms of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to be able to perform the activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss of the 
names of close relatives, the Veteran's own occupation, or 
own name, and none of these symptoms has been demonstrated.

The Board has also considered the Veteran's Global 
Assessment of Functioning (GAF) score. The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)). For example, a GAF of 
51-60 reflects "moderate" symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
"moderate" difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers), while a GAF of 41-50 would indicate "serious" 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

In this case, the only time the Veteran was assigned a GAF 
score was at his VA examination in June 2010.  The Board 
finds that the GAF score assigned at that time, 55, appears 
consistent with his symptoms.  However, for the reasons 
explained above, such symptoms are not of a severity to 
warrant a rating in excess of his current rating of 50 
percent.  

In considering the appropriate disability rating, the Board 
has also considered the Veteran's statements that his PTSD 
is worse than the rating he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In this case, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify a specific level of disability of his PTSD 
according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's PTSD has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations. The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the 
analytical steps necessary to determine whether referral for 
such consideration is warranted. See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, VA must first determine whether the 
available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology.  If the rating 
criteria are inadequate, VA must then determine whether the 
Veteran exhibits an exceptional disability picture indicated 
by other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extraschedular 
consideration.

In this case, the evidence does not indicate that Veteran's 
disability picture could not be adequately contemplated by 
the applicable schedular rating criteria discussed above.  
Specifically, the Court of Appeals for Veterans Claims has 
made clear in Mauerhan, 16 Vet. App. at 146, that VA is 
required to consider all relevant psychiatric symptoms, and 
not merely the symptoms listed in the general rating formula 
for psychiatric disorders.   In accordance with Mauerhan, 
the Board has reviewed all of the relevant symptoms that are 
related to his PTSD, regardless of whether they are included 
in the general rating formula and, as such, there are no 
symptoms that were not able to be addressed by the 
applicable diagnostic code.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  As such, the Veteran's symptoms are not 
which are so unusual that they are outside the schedular 
criteria.  

Therefore, given that the applicable schedular rating 
criteria are more than adequate in this case, the Board need 
not consider whether the Veteran's disability picture 
includes exceptional factors, and referral for consideration 
of the assignment of a disability evaluation on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, since the Veteran has not asserted that he is 
unemployable solely because of his service-connected PTSD, 
the record has not raised an included claim for a total 
disability rating based on individual unemployability 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In conclusion, based on evidence of record, the Board 
determines that an increased rating for the Veteran's PTSD 
is not warranted for the period on appeal.  As such, the 
appeal is denied.  


ORDER

An initial rating in excess of 50 percent for PTSD is 
denied.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


